Estate of Charles (Chas.) W. Drahmann, Deceased, Ann Agnes Drahmann Coppola, Administratrix v. Commissioner.Estate of Drahmann v. CommissionerDocket No. 68672.United States Tax CourtT.C. Memo 1959-133; 1959 Tax Ct. Memo LEXIS 115; 18 T.C.M. (CCH) 591; T.C.M. (RIA) 59133; June 29, 1959*115  Hubert E. Kelly, Esq., for the respondent.  BRUCE Memorandum Opinion BRUCE, Judge: The Commissioner determined deficiencies in income tax and additions to tax under section 293(b), Internal Revenue Code of 1939, as follows: Addition to TaxSec. 293(b)YearDeficiencyI.R.C. 19391946$18,078.09$9,039.05194710,282.025,141.01The decedent, Charles W. Drahmann, was a resident of Covington, Kentucky. He filed his income tax returns for the years involved with the then collector of internal revenue (now district director of internal revenue) for the district of Kentucky. Decedent was killed in an airplane accident on August 5, 1952, and Ann Agnes Drahmann Coppola was duly appointed administratrix of his estate. There was no appearance for or on behalf of the petitioner at the hearing and no evidence was presented on petitioner's behalf. Respondent filed a copy of the notice of deficiency with statement attached (a copy of the statement not having previously been filed with the petition) and moved that the proceeding be dismissed for lack of prosecution and that this Court find the deficiencies in income tax as set forth in the*116  notice of deficiency, which motion was granted. The respondent also moved for judgment in the amount of the additions to tax under section 293(b), Internal Revenue Code of 1939, as determined by him in the notice of deficiency and affirmatively pleaded in his answer. The burden of proof with respect to the fraud issue was upon respondent. This burden has been satisfied in the instant case by an order of this Court, entered March 5, 1958, pursuant to Rule 18 of the Rules of Practice, Tax Court of the United States, whereby the undenied affirmative allegations in respondent's answer were deemed admitted.  Louis Morris, 30 T.C. 928">30 T.C. 928; Robert Kenneth Black, 19 T.C. 474">19 T.C. 474. Accordingly, we find and hold that the income tax return filed by the decedent, Charles W. Drahmann, for each of the years 1946 and 1947 was false and fraudulent with intent to evade tax and that some part of the deficiency for each of said years is due to fraud with intent to evade tax. Respondent's motion for judgment in the amount of the additions to tax under section 293(b) is therefore likewise granted. Decision will be entered for the respondent.